Citation Nr: 1707954	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-36 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a vision disorder, other than diabetic retinopathy, to include glaucoma and to include as secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from August 1968 to May 1970.  He was awarded a Bronze Star, a Vietnam Service Medal, and a Vietnam Campaign Medal, among other commendations.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in March 2013 and in April 2016.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and has conceded exposure to herbicides.

2.  The probative, competent evidence is against a finding that the Veteran's skin disorder is related to active duty service.  

3.  The probative, competent evidence is against a finding that the Veteran's vision disorder is related to active duty service.

4.  The probative, competent evidence is against a finding that the Veteran's peripheral neuropathy of the upper extremities is related to active duty service.  

5.  The probative, competent evidence is against a finding that the Veteran's peripheral neuropathy of the lower extremities is related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a vision disorder other than diabetic retinopathy, to include glaucoma, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for entitlement to service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in February 2007 and March 2013.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective notice was provided as requested, records were obtained from the Social Security Administration, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
	
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that none of the claimed disabilities are considered chronic.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin disorder

The Veteran asserts that he developed a skin disorder during his active service, resulting in his current skin disability.  The Veteran believes his skin disability is related to exposure to herbicides.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a skin disorder, namely stasis dermatitis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of treatment for a skin disorder in service.  The Veteran was never diagnosed with a skin disability during active duty service, and his separation examination was silent for a diagnosis of any skin disorder.  

As it pertains to a nexus between the Veteran's stasis dermatitis and active duty service, the evidence is negative to his claim.  The Veteran first underwent VA examination in connection with his claim in April 2013.  At the time the Veteran noted hypopigmentation and hyperpigmentation in the lower extremities below the knees, but the VA examiner found no ulcerations or skin breakdown.  The Veteran was noted to have an itchy rash without cellulitis.  His dermatitis was noted to cover between five to twenty percent of the body area, with no exposed area.  The VA examiner indicated that the Veteran had lichenification in the lateral malleolus, bilaterally, as well as hyperpigmentation and hypopigmentation that were post-inflammatory.  The VA examiner diagnosed stasis dermatitis that was related to chronic venous insufficiency of the lower extremities.  He continued that the rash had all of the characteristics, including post-inflammatory hypo and hyperpigmentation changes, and that the rash was so clearly linked with the etiology of venous stasis that all other etiology could be summarily dismissed.  The VA examiner found that this diagnosis was not related to any service-connected skin condition and that it was not related to chloracne, which is affiliated with herbicide exposure.  The VA examiner concluded that the Veteran's disability had no properties of chloracne, and that it was demonstrably associated with venous stasis.  

In May 2016 the Veteran again underwent VA examination in connection with the Board's remand directive.  After an in-person examination with the Veteran, the VA examiner found that the Veteran's skin condition was less likely than not incurred in or caused by active duty service.  In making this determination the VA examiner confirmed his prior diagnosis of stasis dermatitis and noted that the Veteran had not sought treatment for a skin disorder during service and that there was no mention of a skin disability on the separation examination.  The VA examiner acknowledged that the Veteran may have had blisters at some point during service, but found that these were not mentioned during treatment.  He continued that herbicide exposure was linked to chloracne, but that the Veteran had never had chloracne.  The VA examiner also found that the Veteran's stasis dermatitis was not related to his service-connected diabetes mellitus, because his skin disability was a consequence of venous stasis and because diabetes did not cause or permanently aggravate this disability; he indicated that the two disabilities were separate entities and not related.

The Board finds that the Veteran has a current diagnosis of a skin disability, but that there was no evidence of a link between the current disability and active duty service.  As noted, the Veteran's separation examination showed no evidence of a skin disability, and the Veteran did not complain of a rash or other symptoms of a skin disability during service.  The Board affords great weight to the VA opinions, when viewed together, because they are based on a review of the Veteran's claims file as well as a physical examination, and they provide rationale of an alternative etiology for the skin disability.  The Veteran has never had chloracne or another skin disability related to herbicide exposure based on the treatment notes, and he did not complain of any skin disabilities until the mid-2000's, more than 30 years after separation from service.  

While the Veteran believes that his current skin disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of a skin disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his skin disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Veteran's own opinion regarding the etiology of his current skin disorder is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, entitlement to service connection for a skin disability is not warranted.

Vision Disorder

The Veteran asserts that he developed his vision disorder as a result of herbicide exposure during his active service, resulting in his current visual disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with non-tension glaucoma, bilateral cataracts, and refractive errors.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of symptoms of or treatment for an eye disability during service.  The Veteran never complained of having any visual loss or similar symptoms during service, and his separation examination was normal and showed no visual defects.  

As it pertains to a nexus between the Veteran's visual disorder and active duty service, the sum of the evidence is negative to the Veteran's claim.  In June 2012 the Veteran first underwent VA examination for his claims, and at the time he was diagnosed with bilateral open angle glaucoma and bilateral cataracts.  Nonetheless, the VA examiner noted that the Veteran's visual acuity did not decrease due to these diagnoses.  The VA examiner opined that the Veteran's glaucoma was not related to his diabetes.  

In April 2013 the Veteran again underwent VA examination in connection with his claim.  At the time the Veteran underwent visual testing, and his bilateral distance vision uncorrected was 20/200, and his bilateral near vision uncorrected was 10/200.  His bilateral corrected vision for near and distance was 20/40 or better.  His slit lamp and external eye examination revealed bilateral nasal/temp pinguecula.  Despite carrying the diagnoses of normal/low tension glaucoma and cataracts, the VA examiner noted that there was no loss of visual acuity or other visual impairment.  The VA examiner opined that it was less likely than not that the Veteran's normal tension glaucoma was aggravated beyond its normal progression by diabetes mellitus because normal tension glaucoma was not associated with diabetes mellitus.  For similar reasons, the VA examiner found that the Veteran's normal tension glaucoma was not causally or etiologically a result of the Veteran's military service or exposure to herbicides; the VA examiner noted that glaucoma was not associated with herbicide exposure.  

In May 2016, pursuant to the Board's April 2016 remand directives, the Veteran's file was reviewed by a VA examiner, and the Veteran was diagnosed with the following disabilities: non-proliferative diabetic retinopathy in the left eye, normal tension glaucoma in both eyes, age-related cataracts in both eyes, choroidal nevus of the left eye, and bilateral pinguecula.  For all of those diagnoses the VA examiner opined that it was less likely than not that the diagnoses were related to active service or that they were caused or aggravated by diabetes mellitus.  In making these determinations, the VA examiner noted that the Veteran had not sought treatment or been diagnosed with an eye disorder in service, and provided individual rationale for each diagnosis.  

The VA examiner opined that the Veteran's diabetic retinopathy of the left eye was related to his diabetes mellitus (the Board notes that he is in receipt of a separate disability rating for this diagnosis).  The VA examiner opined that the normal tension glaucoma was not associated with diabetes mellitus.  The VA examiner opined that the Veteran's cataracts were characterized by changes in the Veteran's lenses consistent with aging.  The VA examiner opined that the Veteran's choroidal nevus was characterized as flat, benign areas on the retina with no known association with diabetes mellitus.  The VA examiner noted that pinguecula was a common, non-cancerous growth of the conjunctiva not associated with diabetes mellitus.  

Although the Veteran believes that his visual disabilities are related to active duty service, the evidence does not show that he sought treatment for any visual defect during service, and the Veteran has not provided evidence of this.  Although the Veteran was exposed to herbicides, the Veteran's diagnosed vision disabilities are not those affiliated with presumptive service connection, save for diabetic retinopathy which has already been rated as a separate disability.  The Board notes that the Veteran has received ongoing treatment for his vision, but there is no positive evidence of a nexus between his visual defects and active duty service.  In making this determination, the Board affords great weight to the VA examiner's opinions, when viewed together.  These opinions are provided great weight because they are based on a review of the Veteran's visual treatment and examinations, and they contain sufficient rationale to address each of his visual defects.  

While the Veteran believes that his current vision disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of vision disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his vision disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 (1999).  Thus, the Veteran's own opinion regarding the etiology of his current vision disorder is not competent medical evidence.  The Board finds the opinions of the VA examiners, when viewed together, to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, the Board finds that entitlement to service connection for a vision disorder, other than diabetic retinopathy, is not warranted.

Peripheral neuropathy

The Veteran asserts that he developed peripheral neuropathy in the upper and lower extremities as a result of exposure to herbicides during active duty service.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with upper extremity and lower extremity peripheral neuropathy.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of any complaints of numbness or difficulty moving, or that the Veteran was diagnosed with any neurologic disabilities during service.  His separation examination was normal and showed no defects in movement or in neurology.  In fact, the Veteran reported that he did not begin having numbness in the extremities until the early 2000's.  

As it pertains to a nexus between the Veteran's service and his current disability, the available evidence is negative to his claim.  In April 2013 the Veteran underwent VA examination in connection with his claim.  At the time the Veteran reported that he had been having numbness in the extremities for the past seven to ten years but could not specifically recall the time of onset.  The Veteran denied having any diseases that were normally related to peripheral neuropathy, but he indicated being diagnosed with diabetes mellitus in 2009.  On physical examination, the VA examiner noted that the Veteran had mild paresthesia and numbness and that those were located in the ulnar nerve in the upper extremities and in the L5 distribution in the lower extremities.  His strength and reflexes were normal but he had decreased sensation in the hands and feet; his Phalen and Tinels signs were negative.  The Veteran was diagnosed with mild peripheral neuropathy in the ulnar nerve in the upper extremities and mild peripheral neuropathy in the L5 (sciatic) distribution in the lower extremities.  

The VA examiner opined that it was less likely than not that the Veteran's peripheral neuropathy of the upper and lower extremities was incurred in or caused by an in-service injury or event.  The VA examiner reasoned that peripheral neuropathy related to herbicide exposure is usually acute, and the Veteran's peripheral neuropathy was insidious.  Moreover, the peripheral neuropathy associated with herbicide usually lasted two years or less, which was not the case for the Veteran.  The VA examiner also opined that it was less likely that the Veteran's peripheral neuropathy was caused or aggravated by his diabetes.  In making that determination, the VA examiner noted that the peripheral neuropathy was very mild and lacked pain, and did not have the stocking and glove distribution characteristic of diabetic neuropathy; there was also an indication that the neuropathy pre-dated his diabetes.  The Board notes that the VA examiner checked the wrong box on the VA examination indicating that the Veteran's peripheral neuropathy preexisted service, but his rationale did not suggest that; the Board finds that is harmless error in the context of the entire record.  

In May 2016 the Veteran again underwent VA examination pursuant to the Board's April 2016 remand directives.  At the time the VA examiner opined that the Veteran's peripheral neuropathy was less likely than not incurred in or aggravated by active duty service.  In making that determination, the VA examiner cited the lack of treatment in service and the Veteran's normal separation examination.  The VA examiner also referenced his prior VA examination findings and confirmed that the peripheral neuropathy did not pre-exist service and had its onset within the last decade.  The VA examiner clarified that he had considered all neurological diagnoses in the examination and found that diabetic neuropathy was specifically excluded because there was no evidence of findings and the timing of the onset of the neuropathy.  The VA examiner opined that the upper extremity neuropathy was due to nerve entrapment similar to cubital tunnel syndrome, and that the lower extremity neuropathy was due to degenerative disc disease.  He opined that the neuropathy was clearly not related to herbicide exposure given the lack of acute onset; he also referenced the Veteran's lack of treatment for neuropathy during and after service.  The VA examiner lastly found that it was less likely than not that the Veteran's peripheral neuropathy was aggravated by his diabetic neuropathy because the Veteran did not have the characteristically stocking and glove type neuropathy.  

While the Veteran has peripheral neuropathy in the extremities, these disabilities appear to have developed in the early 2000's, by his own admission.  The medical evidence has differentiated the Veteran's peripheral neuropathy from his service-connected diabetes mellitus, thus eliminating a nexus between the Veteran's peripheral neuropathy and active duty service and his service-connected diabetes mellitus.  Moreover, there is no evidence of a nexus between the Veteran's current disability and herbicide exposure, given that his onset was insidious and many years after service.  The Board has afforded great weight to the VA examiner's opinions, when viewed together, as they are based on a review of the Veteran's claims file as well as a physical examination, and the opinions provide alternate etiology for the Veteran's disabilities.

While the Veteran believes that his peripheral neuropathy is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376.  In this regard, the diagnosis and etiology of peripheral neuropathy are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his peripheral neuropathy is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the Veteran's own opinion regarding the etiology of his current peripheral neuropathy is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  Accordingly, the Board finds that entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy is not warranted.


ORDER

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for a vision disorder, other than diabetic retinopathy, is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


